DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 does not end in a period.  Appropriate correction is required.
Allowable Subject Matter
Claims 2, 5, 7, 10 - 14, are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  .
With regards to claim 2, several of the features of this claim was known in the art as evidenced by the combination of Allen et al (U.S. PG Pub. No. 2019/0163875) and Kompalli (U.S. PG Pub. No. 2017/0317983) which render obvious the limitations of parent claim 1. Furthermore, Jojic et al (U.S. PG Pub. No. 2005/0047646) discloses a data model being a Hidden Markov Model, which include transition probabilities at ¶¶ [0053], [0057], but does not disclose that each respective transition probability of the plurality of transition probabilities represents a respective probability of a sequential order between respective algorithms of the plurality of algorithms.
With regards to claim 5, several of the features of this claim was known in the art as evidenced by the combination of Allen et al (U.S. PG Pub. No. 2019/0163875) and Kompalli (U.S. PG Pub. No. 2017/0317983) which render obvious the limitations of parent claim 1. In particular, Allen discloses producing a processing sequence at ¶ [0046]; to wit: “During a testing phase of operation, the output of the training phase, i.e. the set and order of algorithms to be applied for a given attribute, is used.” But, Allen does not disclose producing an execution graph representing the processing sequence.
With regards to claim 7, several of the features of this claim was known in the art as evidenced by the combination of Allen et al (U.S. PG Pub. No. 2019/0163875) and Kompalli (U.S. PG Pub. No. 2017/0317983) which render obvious the limitations of parent claim 1. In particular, Allen discloses producing a processing sequence that is performed in testing at ¶ [0046]. But, Allen does not disclose receiving an output from a first algorithm in the processing sequence and changing an order in which subsequent algorithms in the processing sequence are to be executed based upon the output from the first algorithm received.
With regards to claims 10 - 14, these claims depend from claim 2 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8 - 9, are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (U.S. PG Pub. No. 2019/0163875) in view of Kompalli (U.S. PG Pub. No. 2017/0317983).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Allen reference
Allen discloses a method of determining a processing sequence for processing clinician notes in a medical record, the processing sequence including a plurality of algorithms, each respective algorithm of the plurality of algorithms being configured to perform a processing process on the clinician note to generate a respective output at ¶¶ [0025]-[0027], [0034]-[0035], [0110]-[0111]; but, Allen does not specify the medical record is an image. Thus, Allen discloses processing a medical record using a plurality of record but does not specify that the processing is image processing. However, medical records comprising images, and performing an image processing process on an image to generate a respective output was known in the art as evidenced by the Kompalli reference discussed below.
Allen discloses determining one or more required outputs (“preferred annotation”) from the processing sequence at ¶¶ [0041], [0045], [0110].
Allen discloses determining, using a data processing system, the processing sequence based on the one or more required outputs determined, the data processing system being configured based on sequences previously determined at ¶¶ [0041], [0043] and [0045]; to wit: “As the training process proceeds, different combinations and orders of these algorithms are applied and scored... The engine is trained by identifying the combinations of algorithms that most consistently result in the selection of an attribute value specified as the correct attribute value in a labeled dataset, also referred to as a golden dataset or ground truth dataset.” See, also, ¶¶ [0111]-[0112].
The Kompalli reference
Kompalli discloses performing an optical character reading image processing process on an healthcare image to generate a respective output was known at ¶ [0022]; to wit: “As mentioned above, image document processing and, particularly, text recognition ( also referred to herein as optical character recognition (OCR)) is prevalent in many client-server applications, wherein a client uploads an image document to a server for processing. For example, it is used in document process outsourcing for recognition of text in forms, for conversion of handwritten notes to text, etc… For example, privacy is a serious concern in situations where a public cloud server is used to recognize text in healthcare forms...” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to perform an optical character reading image processing process on an healthcare image to generate a respective output was known, as taught by Kompalli, when determining a processing sequence for processing clinician notes in a medical record, according to Allen.  The motivation for doing so comes from the prior art, wherein it was known that medical records include images and that clinician notes are frequently handwritten. Therefore, it would have been obvious to combine  with Kompalli with Allen to obtain the invention specified in this claim.
With regards to claim 6, Allen discloses executing image processing algorithms according to the processing sequence determined at ¶ [0046]; to wit: “During a testing phase of operation, the output of the training phase, i.e. the set and order of algorithms to be applied for a given attribute, is used.”
With regards to claim 8, the steps performed by the apparatus of this claim are obvious over the combination of Allen and Kompalli for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 9, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Allen and Kompalli for the same .
Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (U.S. PG Pub. No. 2019/0163875) in view of Kompalli (U.S. PG Pub. No. 2017/0317983) in further view of Jojic et al (U.S. PG Pub. No. 2005/0047646).
With regards to claim 3, Allen discloses the data processing system includes a data model (“machine learning”) for determining the best order for performing algorithms at ¶¶ [0110]-[0111], ¶ [0130](“For example, the entity differentiation framework may select a set and order of algorithms corresponding to the important clinical attributes of the new disease based on the machine learning used…”). But, Allen does not specify the data model (“machine learning”) for determining the best sequence of algorithms comprises a Hidden Markov Model. However, this limitation was known in the art:
Jojic discloses a data processing system that includes a data model, the data model being a Hidden Markov Model at ¶¶ [0053], [0057]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a data model comprising a Hidden Markov Model, as taught by Jojic, when using a data model (“machine learning”) for determining the best order for performing algorithms according to Allen.  The motivation for doing so comes from Jojic, which discloses, “The system and method according to the invention tries to recognize patterns in time (e.g., finding possibly recurring scenes or objects in an image sequence)...”  (¶ [0053]).  Therefore, it would have been obvious to combine Jojic with Allen to obtain the invention specified in this claim.
With regards to claim 4, Jojic discloses determining the processing sequence includes solving the Hidden Markov Model using a Viterbi algorithm at ¶ [0057]. The motivation for this combination is the same as was previously presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668